Citation Nr: 1023629	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-42 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to March 1956.  
He was awarded a Korean Service Medal. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.

In August 2007, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  This matter was previously before the Board in 
February 2008 and October 2009.

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court found that such an appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

Thus, in accordance with Clemons, the RO considered in the 
instant case whether the Veteran has any psychiatric 
disability, including PTSD, which is etiologically related to 
his military service.  In a January 2010 rating decision, 
service connection was granted for specific phobia, 
situational type, and a 10 percent rating was assigned from 
October 24, 2002.  Although pursuant to Clemons that appears 
to constitute a complete grant of the benefit sought on 
appeal, i.e., service connection for psychiatric disability, 
because the RO has certified to the Board a claim of service 
connection for PTSD, the Board will adjudicate whether 
service connection is warranted for that disability. 


FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have PTSD related to the verified stressor event.   


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board finds that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in December 2002, April 2004, 
March 2008, and June 2009.  The letters notified the Veteran 
of what information and evidence must be submitted to 
substantiate the claim for service connection, as well as 
what information and evidence must be provided by the Veteran 
and what information and evidence would be obtained by VA.  
He was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of his claim to the RO.  He was provided 
with a PTSD questionnaire and was asked to provide detailed 
information for each stressor event.  He was notified that he 
needed to provide supporting evidence of his claimed 
stressors.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In March 2008 and June 
2009, the Veteran was provided with notice of the types of 
evidence necessary to establish a disability rating and the 
type of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in the September 2009 and January 
2010 supplemental statements of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The Veteran has not been 
prejudiced.  The record establishes that he was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Therefore, the Board finds the duty to notify 
provisions of the VCAA have been fulfilled.

The Board finds that all relevant evidence has been obtained 
and the duty to assist has been satisfied.  All available 
service treatment records and personnel records were 
obtained.  There is no identified relevant evidence that has 
not been accounted for.  The Veteran underwent a VA 
examinations in 2002, 2003, and 2009 to obtain medical 
evidence as to whether the Veteran had PTSD.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a Veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the DSM-IV as the source of criteria for the diagnosis of 
claimed psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.

The Veteran asserts that he has PTSD due to two different 
stressor events.  The first stressor occurred while the 
Veteran served aboard the USS St. Paul.  He stated that he 
was locked in the powder room of a 5 inch gun mount for 8 to 
12 hours.  The Veteran stated that the space was very small, 
he could not move and he began to have panic attacks.  He 
indicated that he thought he was going to die.  He indicated 
that this event occurred in 1952 or 1953.  See the Veteran's 
statements dated in March 2006, and December 2002.  See also 
the Veteran's testimony at the hearing before the Board in 
August 2007 and the Veteran's report of the stressor event in 
the July 2009 VA examination report.  

The second stressor event also occurred while the Veteran 
served aboard the USS St. Paul.  The Veteran stated that his 
ship fired upon the enemy on the Korean coast and the ship 
was subject to hostile fire.  See the Veteran's testimony at 
the hearing before the Board in August 2007 and his statement 
dated in March 2008. 

The service records show that the Veteran served with the 
U.S. Navy from April 1952 to March 1956.  The service records 
show that the Veteran served on the USS St. Paul from June 
1953 to March 1956.  He stated that his military occupation 
was gunner.  The DD Form 214 indicates that his occupation 
was firearm assembler. 

The records show that the Veteran was awarded a Korean 
Service Medal and he served in the combat zone aboard the USS 
St. Paul.  The USS St. Paul was awarded an engagement star 
for a Korean Service Medal for an engagement from May 1953 to 
July 1953.  The engagement star is awarded when the ship 
participates in combat operations including shore 
bombardment.  Thus, the service records verify the Veteran's 
second stressor event.  

However, the Board finds that the preponderance of the 
evidence establishes that the Veteran does not have a current 
diagnosis of PTSD related to the verified stressor event.   

The Veteran was afforded a VA examination in July 2009.  The 
examiner, a VA psychologist, reviewed the claims folder and 
medical records and examined the Veteran.  The examiner also 
reviewed the Veteran's DD Form 214 and VA treatment records.  
The examiner considered the Veteran's second stressor event 
of shore bombardment off the coast of Korea during the Korean 
War and his report of being locked in the small room for 
several hours.  The examiner concluded that the Veteran did 
not meet the DSM-IV diagnostic criteria for PTSD.  

The Board notes that the December 2002 and June 2003 VA 
examination reports indicate that the VA examiners determined 
that the Veteran had a diagnosis of PTSD due to the stressor 
event in which the Veteran was locked in a powder room for 
several hours.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that the VA opinion dated in June 2009 and 
the January 2010 addendum to be more probative than the VA 
opinions dated in June 2003 and December 2002.  The VA 
psychologist who conducted the June 2009 examination reviewed 
the claims folder and the Veteran's entire medical history 
and he examined the Veteran before rendering a medical 
opinion.  The VA psychologist was able to review the June 
2003 and December 2002 VA examination reports before 
rendering the opinion. The VA psychologist also considered 
the verified stressor event.  

The Board finds that the June 2003 and December 2002 VA 
medical opinions are less probative because the examiners 
related the diagnosis of PTSD to a stressor event that is not 
verified.  The examiners related the diagnosis of PTSD to the 
stressor event in which the Veteran was locked in a powder 
room aboard the USS St. Paul.  The event has not been 
verified.  Thus, the examinations reports are not sufficient 
evidence for the award of service connection for PTSD in 
accordance with 38 C.F.R. § 3.304(f).

The Veteran's own implied assertions that he has PTSD due to 
events in service are afforded no probative weight in the 
absence of evidence that the Veteran has the expertise to 
render opinions about medical matters.  Although the Veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu, supra.  The Veteran has not submitted 
any medical evidence which supports his contentions.

The Board points out that the VA examiner who conducted the 
June 2009 VA examination determined that the correct 
diagnosis for the Veteran's psychiatric disorder was specific 
phobia, situational type.  As discussed in the Introduction, 
service connection was granted for specific phobia, 
situational type, and a 10 percent rating was assigned from 
October 24, 2002.

In conclusion, the more probative evidence establishes that 
the Veteran does not have a current diagnosis of PTSD in 
accordance with DSM-IV based upon a verified stressor event.  
A preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, service connection for 
PTSD is not warranted.


ORDER

Entitlement to service connection for PTSD is not warranted 
and the appeal is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


